DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendments/arguments filed 11/18/2021 with respect to claim(s) 1-7 have been fully considered and found persuasive. This application contains 7 pending claims. Claim(s) 1 and 7 have been amended. 

Allowable Subject Matter

Claim(s) 1-7 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Independent claim(s) 1 and 7 have been amended to overcome rejection(s) which were presented in the previous Office Action mailed. 
Regarding claim 1, the prior art of record alone or in combination fail to anticipate or make obvious the specific limitations of A testing wafer comprising: “testing wafer that simulates heat generation of an inspection target substrate; the first and second electrode pads being installed to be in contact with probes of a probe card; wherein an amount of heat generated by the heater pattern is controlled based on the temperatures measured by the temperature sensors such that a temperature of the testing wafer becomes a temperature of the inspection target substrate to be simulated” in combination with all the other limitations as claimed.

Regarding claim 7, the prior art of record alone or in combination fail to anticipate or make obvious the specific limitations of A testing method comprising: “controlling a temperature of the testing wafer to a first temperature that is determined based on an amount of heat generated by the inspection target substrate to be simulated by using a heater pattern formed in the testing wafer to heat the testing wafer and a plurality of temperature sensors formed in the testing wafer and configured to measure temperatures of multiple locations on the testing wafer, and determining whether or not the inspection device controls the chuck top to maintain a second temperature that is an inspection temperature.” in combination with all the other limitations as claimed.
Upon conclusion of a comprehensive search of the pertinent prior art and consideration of arguments, the Office indicates that the claims are allowable.
Other claim(s) 2-6 depend from independent claim(s) are allowable for the same reason.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.